DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-5 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/24/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Claim 1, the term “the corresponding steering angle” lacks antecedent basis. The Examiner is unsure to which of the plurality of steering angles “the corresponding steering angle” represents. The Examiner for purposes of examination is interpreting “the corresponding steering angle,” to be the instant steering angle determined by steering sensors.
(b) Claims 2-5 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwazaki et al. U.S. P.G. Publication 2005/0021203A1 (hereinafter, Iwazaki).
Regarding Claim 1, Iwazaki teaches a parking assistance apparatus (parking assist apparatus, Iwazaki, Paragraph 0027 and Figure 1) comprising: 
-a memory (types of memory (e.g., ROM, RAM), Iwazaki, Paragraph 0027); and 
-a hardware processor coupled to the memory (CPU or ECU coupled to memory, Iwazaki, Paragraph 0027) and configured to acquire a movement route from an initial position of a vehicle to a target position when a steering angle of the vehicle is a given steering angle (determine a route to a target position from an initial position of the vehicle when the steering angle is equal or less than a given steering angle, Iwazaki, Paragraphs 0035-0047 and Figures 3a-b), wherein the memory is configured to store, with respect to individual steering angles other than the given steering angle (memory stores the threshold value for the steering angle (i.e., δ), Iwazaki, Paragraphs 0027, 0035, and Figures 3a-b), information representing a route where the vehicle is movable from the initial position of the vehicle to a position included in the movement route by performing steering angle control beginning at the corresponding steering angle (memory is able to store information pertaining to steering angles and routes for assisting in parking, Iwazaki, Paragraphs 0087), 
-the hardware processor is configured to acquire a steering angle of the vehicle (parking assistance ECU configured to acquire the steering angle of the vehicle, Iwazaki, Paragraphs 0027-0028), and 
-calculate, based on the acquired steering angle, a corrected movement route from the initial position to the target position of the vehicle by correcting the movement route with memory (parking assist ECU acquires steering angle from the steering sensors and is capable of correcting the movement route from the initial position to the desired target position, this can be achieved with information representing the route which is stored in memory, Iwazaki, Paragraphs 0035-0060 and 0087 and Figures 3a-b).
Regarding Claim 3, Iwazaki teaches the parking assistance apparatus according to claim 1, wherein,9PRELIMINARY AMENDMENTAttorney Docket No.: Q250811 Appln. No.: National Stage of PCT/JP2018/008491when the acquired steering angle is between a first steering angle and a second steering angle stored in the memory (acquiring the current steering angle, which can be between a first steering angle (e.g., minimum – zero) and a second steering angle (e.g., threshold), which are stored in memory, Iwazaki, Paragraphs 0027, 0035-0060, and 0087), the hardware processor corrects the movement route with a route where the vehicle is movable to a position included in the movement route at the acquired steering angle in accordance with information representing the route stored in the memory based on a steering angle having a larger absolute value between the first steering angle and the second steering angle (parking assist ECU is capable of correcting the movement route from the initial position to the desired target position (step s18 as shown in Fig. 3b), this can be achieved with information representing the route which is stored in memory (via ECU processing and storing and then computing the corrected path based on the basic path see at least Figs. 3a-b) and by having a steering angle having a larger value than a set threshold value, Iwazaki, Paragraphs 0035-0060 and 0087 and Figures 3a-b).
Regarding Claim 4, Iwazaki teaches the parking assistance apparatus according to claim 1, wherein, when a speed of the vehicle is within a first speed range (speed of the vehicle is within a first speed threshold, Iwazaki, Paragraph 0041), the hardware processor corrects, based on the acquired steering angle, the movement route with a route where the vehicle is movable to a position included in the movement route at the acquired steering angle in accordance with information representing the route stored in the memory (parking assist ECU acquires steering angle from the steering sensors and is capable of correcting the movement route from the initial position to the desired target position, this can be achieved with information representing the route which is stored in memory, Iwazaki, Paragraphs 0035-0060 and 0087 and Figures 3a-b).
Regarding Claim 5, Iwazaki teaches the parking assistance apparatus according to claim 1, wherein the hardware processor does not perform the correction of the movement route when a speed of the vehicle is equal to or less than a second speed (not performing parking assistance when the vehicle speed is over a set threshold, Iwazaki, Paragraphs 0041 and 0053), and performs, when the speed of the vehicle is equal to or less than the second speed (performing vehicle parking assistance when the vehicle is less than a threshold value, Iwazaki, Paragraphs 0041 and 0053), steering angle control based on the acquired movement route after performing control to make a steering angle of the vehicle the given steering angle (determining and performing a steering angle to perform the desired parking to a target location, Iwazaki, Paragraphs 0035-0060 and Figures 23a-b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwazaki et al. U.S. P.G. Publication 2005/0021203A1 (hereinafter, Iwazaki), in view of Bauer U.S. P.G. Publication 2014/0088832A1 (hereinafter, Bauer), in further view of Scherl et al. U.S. P.G. Publication 2010/0039292A1 (hereinafter, Scherl).
Regarding Claim 2, Iwazaki teaches the parking assistance apparatus according to claim 1, …
memory stores, in association with each of the plurality of circumference, information representing a route where the vehicle is movable from the initial position of the vehicle to a position included in the movement route by performing steering angle control beginning at the corresponding steering angle (memory is able to store information pertaining to steering angles and routes for assisting in parking, Iwazaki, Paragraphs 0087), and 
-the hardware processor corrects the movement route with a route where the vehicle is movable to a position included in the movement route at the acquired steering angle in accordance with information representing the route stored in the memory (parking assist ECU acquires steering angle from the steering sensors and is capable of correcting the movement route from the initial position to the desired target position, this can be achieved with information representing the route which is stored in memory, Iwazaki, Paragraphs 0035-0060 and 0087 and Figures 3a-b), …
	Iwazaki does not teach the parking assistance apparatus to specifically include the memory is further configured to store information that represents a plurality of circumferences functioning as part of the movement route of the vehicle, the hardware processor selects one of the plurality of circumferences stored in the memory, the selected one being a circumference that passes through the initial position and is tangential to a straight line extending in a traveling direction of the vehicle, and acquires the movement route where the selected circumference functions as part of the movement route and the route being associated with the circumference used for calculating the movement route.
(Bauer, Paragraphs 0023-0024).
	Scherl teaches use of the wheel circumference values to achieve a desired movement path, wherein the desired movement path is capable of the circumference passing tangential to a straight line extending in the traveling direction of the vehicle (i.e., the vehicle is capable of making the turn) (Scherl, Paragraphs 0040-0054 and Figure 2).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the parking assistance apparatus to include the memory is further configured to store information that represents a plurality of circumferences functioning as part of the movement route of the vehicle (as taught by Bauer), the hardware processor selects one of the plurality of circumferences stored in the memory (as taught by Bauer), the selected one being a circumference that passes through the initial position and is tangential to a straight line extending in a traveling direction of the vehicle, and acquires the movement route where the selected circumference functions as part of the movement route and the route being associated with the circumference used for calculating the movement route (as taught by Scherl).
	It would have been obvious because storing the circumference values allows for a vehicle to determine the distance a vehicle travels (Bauer, Paragraphs 0023-0024). Moreover, using the circumference values to determine a path to a desired target path ensures that the vehicle is capable to navigate the determined path (Scherl, Paragraphs 0040-0054) and Figure 2). For example, when it is determined that a (Scherl, Paragraphs 0040-0054) and Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667